FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --
                                        denied

NO. 15-0379

 NADER DARYAPAYMA AND
 FARIBA DARYAPAYMA
                                                 §
 v.
                                                 §
 THE BANK OF NEW YORK                                                           Dallas County,
                                                 §
 MELLON F/K/A THE BANK OF
                                                 §
 NEW YORK, AS TRUSTEE FOR                                                          5th District.
                                                 §
 THE CERTIFICATE HOLDERS OF
                                                 §
 THE CWABS, INC., ASSET-BACK
 CERTIFICATES, SERIES 2006-15




                                                                            September 11, 2015

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                               October 30, 2015

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.




                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do             hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, NADER DARYAPAYMA AND FARIBA
 DARYAPAYMA, pay all costs incurred on this petition.
                                                                                FILE COPY




       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 30th day of October, 2015.


                                                Blake A. Hawthorne, Clerk

                                                By Monica Zamarripa, Deputy Clerk